Citation Nr: 1128770	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-34 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, has been received.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

Although the RO framed the issue on appeal as being limited to posttraumatic stress disorder (PTSD), the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1996 decision, the Board determined that new and material evidence to reopen a claim of entitlement to service connection for PTSD had not been received.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, has been received.  


CONCLUSIONS OF LAW

1.  The July 1996 Board decision that determined that new and material evidence to reopen a claim of entitlement to service connection for PTSD had not been received was final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

A finally adjudicated claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran's claim of entitlement to service connection for a psychiatric disorder was originally denied by the RO in a November 1975 rating decision and denied by the Board in an August 1982 decision.  He attempted to reopen his claim, later asserted as PTSD, on two occasions.  The Board last denied his claim in a July 1996 decision, determining that new and material evidence to reopen the claim had not been received.  This decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  The basis of the denial was the lack of objective evidence of a diagnosis of PTSD and a confirmed in-service stressor.

The evidence received since the July 1996 denial includes VA treatment notes showing a diagnosis of PTSD related to military service.  A November 2006 VA social work note reflects a diagnosis of PTSD and a December 2006 VA patient education/interdisciplinary note reflects a positive PTSD screen based on a stressful event related to military service.  

At the time of the prior denial, the record did not contain objective evidence of a diagnosis of PTSD related to an in-service stressful event.  The record now contains such a diagnosis.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is granted.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (effective July 13, 2010).

Initially, the Board observes that the Veteran has not been provided proper VCAA notice on the underlying service connection claim.  Thus, corrective notice should be provided on remand.

The Veteran's service treatment records indicate that he suffered a head injury in a jeep accident in February 1973 in Pleiku.  A May 2003 letter from a captain who served with the Veteran states that the Veteran was involved in a serious motor vehicle accident in service during which he lost consciousness for several days.  Thus, the record contains a confirmed in-service stressor.  The Veteran also testified as to another stressor, that of rocket attacks while stationed at Pleiku.  As indicated above, he was stationed in Pleiku, and his service personnel records show that he was enroute to Vietnam in April 1972 and enroute to the continental United States in February 1973.  Lastly, his service treatment records also reflect complaints of anxiety starting in September 1972.  

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010).  The Veteran's reported stressor of rocket attacks while stationed at Pleiku would fall within this definition. 

As for the current medical evidence, November 2006 and April 2007 VA treatment notes reflect diagnoses of PTSD and bipolar disorder; however it is unclear whether these diagnoses were rendered in accordance with the DSM-IV.  A May 2007 VA examination report reflects that, although the Veteran has PTSD symptoms, he does not meet all of the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that there seems to be no significant mental disorder that meets all of the DSM-IV criteria.  Subsequent VA treatment notes list prolonged PTSD as an active problem.  

Given the above, the RO should afford the Veteran an examination to determine the nature and etiology of any current psychiatric disorder.

Lastly, in a February 2006 statement, the Veteran indicated that he has been receiving disability benefits from the Social Security Administration (SSA).  During his Board hearing, he testified that he had been awarded benefits for, among other things, PTSD.  No SSA records have been associated with the claims file.  As they may be pertinent to the appeal, the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VCAA notice on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.

2.  The RO should request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).

3.  The RO should then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner prior to the examination.  All necessary tests should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found, to include PTSD.  The examiner should state whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should express whether the stressor of being in a motor vehicle accident is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the verified stressor.  

With respect to the claimed stressor related to the Veteran's fear of hostile military activity, specifically the rocket attacks at Pleiku, the examiner should state whether the stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the stressor.  Fear of hostile military activity means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

For any psychiatric disorder other than PTSD that is diagnosed, the examiner should state whether it is at least as likely as not that the psychiatric disorder is related to active service, to include complaints of anxiety.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and indicate whether there is additional research or evidence that would enable him to provide the necessary opinion.

4.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


